Citation Nr: 0734156	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-11 190A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Eligibility for payment of attorney fees by VA from past-due 
benefits awarded as a result of a grant of service connection 
for soft tissue injuries of the hips.  

(The following issues are addressed in separate Board 
decisions:  service connection for arthritis of the hips; 
service connection for pinched nerves, to include 
radiculopathy; increased initial ratings for degenerative 
changes of the lumbar spine; the timeliness of a substantive 
appeal received in May 2006; and entitlement to a total 
disability rating based on individual unemployability (TDIU))


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1980 to February 1981.  The appellant is an attorney who has 
represented the veteran.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

FINDINGS OF FACT

1.  In April 2003, the Board denied service connection for 
arthritis of the hips and the veteran appealed to the Court 
of Veterans Claims (Court); in December 2003, the Court 
issued an order remanding the claim to the Board

2. In December 2003, the appellant submitted a written fee 
agreement signed by the appellant and the veteran, which 
provided that legal services would be rendered for the claim 
for service connection for arthritis of the hips and any 
claim related thereto and that 20 percent of any past-due 
benefits awarded were to be paid in attorney fees.  

3.  In November 2004, the RO issued a decision granting 
service connection for soft tissue injuries of the hips and 
assigning 10 percent ratings for each hip effective June 30, 
1998; there was no final Board decision on these issues.  


CONCLUSION OF LAW

The requirements have not been met for payment of attorney 
fees for past due benefits resulting from a November 2004 
decision granting service connection for soft tissue injuries 
of the hips.  38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's attorney is seeking attorney fees resulting 
from past-due benefits in connection with a November 2004 
decision granting service connection for soft tissue injuries 
of the hips and assigning 10 percent ratings for each hip 
effective June 30, 1998.

The facts of in this case are not disputed.  On June 30, 
1998, the veteran filed a claim for service connection for 
"arthritis of the hips" resulting from a motor vehicle 
accident during service.  In March 1999, the RO denied his 
claim and he appealed to the Board.  In April 2003, the Board 
also denied service connection for "arthritis of the hips" 
and he appealed to the Court.  In a December 2003 Order, the 
Court remanded the claim to the Board.

In December 2003, the appellant submitted a copy of an 
Agreement for Legal Representation signed by her and the 
veteran.  The agreement outlined the scope of representation 
was to provide legal services in connection with the claim 
for service connection for "arthritis of the hips, recently 
remanded by the Court," and "any claims related thereto."  
The agreement provided an attorney fee equal to 20 percent of 
the gross amount of any past-due VA compensation recovered.  

In an April 2004 letter, the appellant noted that while X-ray 
evidence did not show the veteran had arthritis of the hips, 
range of motion studies did show marked limitation of motion.  
She stated that the veteran's chiropractor had rendered a 
diagnosis of soft tissue damage causing moderate limitation 
of motion and she attached a statement from the chiropractor.  
She argued that in denying service connection for arthritis 
of the hips, the Board had failed to consider whether the 
veteran was entitled to service connection for some other hip 
condition.  

In June 2004, the Board remanded the claim to the agency of 
original jurisdiction (AOJ).  The Board directed the AOJ to 
request that the VA examiner who conducted prior VA 
examinations (in November and September 2002) render an 
opinion as to whether the veteran had "any current hip 
disability that was related to service."  The Board then 
directed the AOJ to readjudicate the veteran's claim for 
service connection for "arthritis of the hips."  

In September 2004, the VA examiner rendered an opinion 
stating that the veteran's pain syndrome was more likely 
related to soft tissue issues rather than traumatic arthritis 
and that his complaints concerning his hips were more likely 
than not related to the motor vehicle accident during 
service.  In a November 2004 rating decision, the RO granted 
service connection for soft tissue injuries of the hips and 
assigned 10 percent ratings effective June 30, 1998.  
Arthritis of the hips was listed as a condition that was not 
service connected.

In June 2005, the RO determined that the appellant was not 
entitled to attorney fees from the past due benefits granted 
in the November 2004 rating decision because the scope of the 
attorney fee agreement did not encompass soft tissue injuries 
of the hips, but rather arthritis of the hips.  Furthermore, 
the Board had not issued a final decision concerning soft 
tissue injuries.  In her April 2006 substantive appeal (VA 
Form 9), she argues that VA was obligated to consider the 
original claim as one for service-connected compensation for 
a hip disability, regardless of the nature of the specific 
disability.  

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The Court has held that VA's duties to notify and assist do 
not apply to cases where, as here, the applicant is not 
seeking benefits under Chapter 51 of Title 38 of the United 
States Code, but rather, is seeking a decision regarding how 
benefits will be distributed under another Chapter, i.e., 
Chapter 59.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

While the VCAA is not applicable to this claim, the appellant 
and the veteran are still entitled to certain general due 
process considerations.  In simultaneously contested claims, 
such as in this case, VA has the duty to provide certain 
notification to all interested parties.  See 38 C.F.R. §§ 
19.100-102 (2006).  In June 2005, the RO sent notice to both 
the appellant and the veteran of the denial of attorney fees, 
including notification of the right to appeal this decision.  
38 C.F.R. § 19.100.  In July 2005, the appellant filed a 
timely notice of disagreement (NOD) and sent a copy to the 
veteran.  In August 2005, the RO sent a letter to the 
appellant with a copy to the veteran explaining the different 
appeals processes (standard or a Decision Review Officer 
(DRO)).  In March 2006, a statement of the case (SOC) was 
issued and a copy was sent to both the appellant and veteran.  
38 C.F.R. § 19.101.  In March 2006, the appellant filed a 
substantive appeal (VA Form 9) and provided a copy to the 
veteran.  38 C.F.R. § 19.102.  The veteran has not responded 
to any of these notices and has not disputed the appellant's 
argument that she is entitled to attorney fees from past-due 
benefits.

Governing Statutes and Regulations

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  
38 U.S.C.A. § 5904(c), (d); 38 C.F.R. § 20.609(c), (g), (h).

The law in effect when the fee agreement at issue was 
ratified provided that a fee may not be charged, allowed, or 
paid for services of an attorney with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  38 
U.S.C.A. 5904(c)(1).  Such a fee may be charged, allowed, or 
paid in the case of services provided after such date only if 
an attorney is retained with respect to such case before the 
end of the one-year period beginning on that date.  Id.  
During the pendency of this appeal, the Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, was enacted.  This law, which became effective 
on June 20, 2007, amended 
38 U.S.C.A. § 5904(c)(1) to allow an attorney to charge a fee 
after an NOD is filed and before a final decision of the 
Board.  In this case, the prior version of 
§ 5904(c)(1) applies.

The regulation implementing the prior version 38 U.S.C.A. § 
5904(c)(1), provides in pertinent part, that an attorney may 
charge fees only if the following conditions have been met: 
(1) a final decision has been promulgated by the Board with 
respect to the issue or issues involved; and (2) the attorney 
was retained not later than one year following the date on 
which that Board decision was promulgated, (i.e., there was a 
qualifying fee agreement within that time period).  38 C.F.R. 
§ 20.609(c); see also In re Mason, 13 Vet. App. 79, 83-86 
(1999).  It also provides that a copy of the fee agreement 
must be filed with the Board [the regulation provides the 
specific address] within 30 days of its execution.  38 C.F.R. 
§ 20.609(g).

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any past-
due benefits awarded as a result of a successful appeal to 
the Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  Such agreement will be 
honored by VA only if the following conditions are met:  (1) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted.  38 C.F.R. § 20.609(h).  
Additionally, the attorney must notify the agency of original 
jurisdiction of the existence of the agreement within 30 days 
of its execution.  38 C.F.R. § 20.609(h)(4).

Past-due benefits means a nonrecurring payment resulting from 
a benefit, or benefits, granted on appeal or awarded on the 
basis of a claim reopened after a denial by the Board or the 
lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court. 
38 C.F.R. § 20.609(h)(3).


Legal Analysis

The agreement between the appellant and veteran provided that 
the scope of legal services would encompass the claim for 
service connection for arthritis of the hips and "any claims 
related thereto."  This can be reasonably interpreted as 
encompassing any claim for service connection relating to the 
hips, including arthritis and soft tissue injuries.  Before 
attorney fees can be awarded from past-due benefits, a 
determination must be made as to whether there is a final 
Board decision concerning entitlement to service connection 
for soft tissue injuries of the hips.  For the reasons set 
forth below, the Board finds that a final decision has not 
been made as to this particular issue.  

The appellant argues that the Board's April 2003 decision 
denying service connection for arthritis of the hips was the 
final Board decision in this case.  She argues that the 
veteran's claim for service connection for arthritis of the 
hips should have been construed liberally to encompass any 
hip disability.  See, e.g., Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  But where a claim for service connection 
has been denied and a current claim contains a different 
diagnosis, even one producing the same symptoms in the same 
anatomic system, a new decision on the merits is required.  
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  

Generally, the issue or issues extant in the final Board 
decision must be the same issue or issues for which the 
attorney seeks payment of fees.  In re Stanley, 10 Vet. App. 
104, 107 (1997).  When a "repeat" claim is filed after a 
final Board decision has been issued regarding an earlier, 
similar claim, e.g., an increased rating, VA's General 
Counsel has held that the prerequisite of a final decision by 
the Board prior to charging an attorney fee has been 
satisfied.  VAOPGCPREC 19-94.  When the Board determines that 
new and material has been submitted and remands the claim to 
the agency of original jurisdiction (AOJ), attorney fees may 
not be paid because a final decision is lacking.  Id. 

The Court has held that where the Board fails to adjudicate a 
claim that was reasonably raised before it, the net outcome 
for the veteran amounts to a denial of the benefit sought.  
In re Smith, 10 Vet App. 311, 314 (1997).  Smith involved a 
claim for a TDIU that the Court specifically remanded to the 
Board for adjudication.  The Board failed to adjudicate the 
issue, and the RO later granted the claim.  Under these 
limited circumstances, the Court determined that the Board 
must proceed accordingly with respect to considering a 
related fee agreement filed pursuant to 38 U.S.C.A. 
§5904(c)(1).  

Although a claim for service connection for a disability must 
be liberally construed to include all possible diagnoses, the 
facts of this case do not indicate that a claim for service 
connection for soft tissue injuries of the hips was 
reasonably raised prior to the Board's April 2003 decision.  
The treatment records from Dr. Sterling dated from September 
1984 to March 1998 indicate the veteran complained of hip 
pain and stiffness, but X-rays were normal.  A September 1998 
letter from the veteran's chiropractor indicates the veteran 
was being treated for chronic musculoskeletal problems, but 
did not specify any particular diagnosis with respect to the 
hips.  A July 1999 letter from Dr. Roberts indicates the 
veteran's pubic bone was slightly displaced anteriorly in the 
inferior pubic rami, but he had no limitation of motion in 
his leg or other abnormalities.  The reports of the September 
and November 2002 VA examinations indicate marked limitation 
of motion of the hips, but X-rays were normal and no 
diagnoses were given.  

The April 2003 Board decision did not consider whether the 
veteran was entitled to service connection for soft tissue 
injuries of the hips because up to that point no such 
diagnosis had been given and no findings had been made as to 
any soft tissue damage and there had been no claim that there 
was a soft tissue disability.  This issue was not raised by 
the appellant or the veteran until April 2004.  In April 
2004, she submitted a copy of a July 2003 letter from the 
veteran's chiropractor finding moderate soft tissue damage 
leading to moderate restrictions of range of motion in the 
hip region.  This evidence of a newly diagnosed condition was 
not of record when the Board made its April 2003 decision.  
Prior to April 2004, the veteran did not claim nor were there 
any findings of soft tissue damage.  Without such evidence, 
it cannot be said that this claim had been reasonably raised 
by the veteran.   Because this was a newly diagnosed 
condition, it was a new claim and required a new decision on 
the merits.  Ephraim.  

The Board's June 2004 remand did seek an opinion as to any 
hip disability, but the remand was not a final decision on 
the issue.  38 C.F.R. § 20.1100(b) (2007).  There has been no 
final Board decision with respect to soft tissue injury to 
the hips and therefore attorney fees can not be awarded.

For these reasons, the Board finds that the appellant is not 
entitled to legal fees from past-due benefits arising from 
the grant of service connection for soft tissue injuries of 
the hips.  


ORDER

The appellant is not eligible for attorney fees from past-due 
benefits arising from the grant of service connection for 
soft tissue injuries of the hips.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


